Case: 20-30430       Document: 00516350629           Page: 1      Date Filed: 06/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                                 June 9, 2022
                                     No. 20-30430
                                                                                Lyle W. Cayce
                                                                                     Clerk
   Michael Vernell Young,

                                                                Plaintiff—Appellant,

                                          versus

   James M. LeBlanc,
   Secretary, Department of Public Safety and Corrections;
   Travis Day, Warden, B. B. Rayburn Correctional Center;
   Tim Crawford, Major;
   Kevin Luper, Colonel; Andria Johnson, Major;
   Suzanne Sheridan, Administrative Assistant; Keith Bickham,

                                                              Defendants—Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                No. 2:19-CV-13516


   Before Smith, Wiener, and Southwick, Circuit Judges.
   Per Curiam:*
          Michael Young, a Louisiana prisoner, appeals pro se the dismissal of his


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30430        Document: 00516350629          Page: 2   Date Filed: 06/09/2022




                                      No. 20-30430


   litany of claims against prison officials. Young asserts twelve grounds, most
   of which patently lack merit. We principally address his two most consequen-
   tial complaints: (1) that the district court erred in dismissing his retaliation
   claim and (2) that he had a protected liberty interest in being considered for
   parole.
             We dismiss Young’s appeal in part insofar as he challenges unappeal-
   able orders. We reverse the order in part because Young pleaded a timeline
   of events from which retaliation plausibly can be inferred. We affirm in all
   other respects over which we have jurisdiction.

                                           I.
             Because this appeal arose at the pleading stage, we recount the facts
   Young alleged in his complaint.

                                           A.
             Young brought an earlier lawsuit against officials at the B.B. Rayburn
   Correctional Center challenging his confinement in lockdown. Young told
   the court that prison officials were strategically releasing him from lockdown
   to try to moot the action. Over Young’s objection, the court dismissed that
   case as moot on May 24, 2019.
             Less than a month later, prison officials placed Young on extended
   lockdown after a staff member, Rachael Smith, complained that Young had
   harassed her. Young says her report of the incident doesn’t add up because it
   describes the incident as happening at a time when he couldn’t have been near
   Smith. He also says that prison surveillance footage exonerates him.
             Young attached Smith’s report to his complaint. In the report, Smith
   charged Young with “attempt[ing] to engage in a non professional relation-
   ship” with her. Young allegedly asked her whether she liked her job. When
   she objected, Young is supposed to have said, “[Y]ou have a bad attitude, and




                                           2
Case: 20-30430      Document: 00516350629          Page: 3    Date Filed: 06/09/2022




                                    No. 20-30430


   I will help you adjust your attitude[ ] and break you down.” Smith said Young
   further told her, “I hope they put you in my dorm.” Young was placed in
   segregation after Smith reported the incident to one of her superiors.
          The report says Young was judged guilty of the offense, despite having
   pleaded not guilty, because the report was “clear and precise” (capitalization
   altered) and because Smith was “determined to be more credible” than
   Young. Young was formally punished with 90 days in lockdown. But he says
   it was really an “indeterminate” lockdown period that is reassessed every 90
   days. He claimed to have been in lockdown for nearly 15 months when he
   filed his opening brief.
          Young defended himself before the disciplinary board. He says he
   asked to see the camera footage, and the board agreed. After reviewing the
   footage, Young claimed that no one could establish that he had harassed
   Smith, a fact that the disciplinary board acknowledged. The board agreed to
   drop one of the charges but still found him guilty of “Defiance.”
          Young exhausted his appeals within the prison system. During the in-
   ternal appeal process, Young alleges that one of the defendants spoke to him
   about his lockdown sentence. According to Young, the officer said his sen-
   tence was “not going away” because of “all those times [Young was] sen-
   tenced to [lockdown] but [was] let out.” Young explains that the officer was
   referring to the occasions when officials had let him out of lockdown to moot
   his earlier case. The officer allegedly told Young that those incidents had now
   “come back to bite [him].” Young asserts that another officer later “re-
   aff[ir]med that [he] was being paid back for all the times they let [him] out of
   [lockdown].”
          Young’s terminal appeal was before defendant James LeBlanc, the
   Secretary of the Louisiana Department of Public Safety and Corrections.
   Young attached LeBlanc’s opinion to his complaint. That opinion explains




                                          3
Case: 20-30430       Document: 00516350629          Page: 4   Date Filed: 06/09/2022




                                     No. 20-30430


   that Smith’s report was “clear” and “concise” and concluded that it pro-
   vided “convincing evidence of the violations as charged.” It noted that
   Young had not provided rebuttal evidence. Accordingly, LeBlanc credited
   Smith’s account and denied Young’s appeal.

                                          B.
          Young sued several prison officials under 42 U.S.C. § 1983. He
   claimed that they had violated his First and Fourteenth Amendment rights by
   placing him in “disciplinary segregation” and denying him “access to court.”
          Young’s complaint was assigned to a magistrate judge (“MJ”), who
   conducted a hearing under Spears v. McCotter, 766 F.2d 179, 181–82 (5th Cir.
   1985), to help decide whether Young’s claims made him eligible to proceed
   in forma pauperis. At the hearing, Young confirmed that his claim was essen-
   tially that “defendants filed the disciplinary charges against him . . . because
   he filed the [prior] lawsuit.”
          The MJ wrote a meticulous report recommending that Young’s claims
   be dismissed with prejudice “either as legally frivolous” or because Young
   had failed to state a claim. Two aspects of the MJ’s report are pertinent to
   our analysis. The MJ explained that Young’s allegations didn’t plausibly im-
   ply retaliation in light of Smith’s report. The MJ also reasoned that any delay
   in Young’s eligibility for parole consideration arising from the lockdown did
   not impose “an atypical and significant hardship on him such that would con-
   stitute a constitutional violation.”
          Young filed six objections to the MJ’s report. The court rejected each
   of them and adopted the MJ’s report in full. Accordingly, it dismissed
   Young’s complaint with prejudice “either as legally frivolous . . . or under
   Rule 12(b)(6).”




                                          4
Case: 20-30430      Document: 00516350629           Page: 5    Date Filed: 06/09/2022




                                     No. 20-30430


                                          II.
          Because the district court gave alternative bases for dismissing, we re-
   view the order under the least deferential of the relevant standards. See Gei-
   ger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005) (per curiam). Accordingly, we
   review the district court’s dismissal de novo. Jones v. Greninger, 188 F.3d 322,
   324 (5th Cir. 1999) (per curiam). We construe “pro se filings liberally.”
   EEOC v. Simbaki, Ltd., 767 F.3d 475, 484 (5th Cir. 2014). But “even ʻpro se
   litigants must properly plead sufficient facts that, when liberally construed,
   state a plausible claim to relief.’” Moler v. Wells, 18 F.4th 162, 168 (5th Cir.
   2021) (alteration adopted) (quoting Simbaki, 767 F.3d at 484).

                                          A.
          Prison officials “may not retaliate” against prisoners for filing law-
   suits. Petzold v. Rostollan, 946 F.3d 242, 252 (5th Cir. 2019) (quoting Butts v.
   Martin, 877 F.3d 571, 588 (5th Cir. 2017)). Proving such a retaliation claim
   entails a “significant burden.” Id. (quoting Woods v. Smith, 60 F.3d 1161, 1166
   (5th Cir. 1995)). At the pleading stage, Young had to allege facts plausibly
   implying (1) that he “exercised a constitutional right,” (2) that the defendants
   “intended to retaliate against” him, and (3) that his “constitutional exercise
   caused” the defendants “to commit a retaliatory act that was more than
   de minimis.” Id. (citing Butts, 877 F.3d at 588).
          Only the third element is disputed. We “carefully scrutinize” a pris-
   oner’s allegations that officials punished him in retaliation rather than for le-
   gitimate reasons. Woods, 60 F.3d at 1166. So a prisoner must allege either
   (1) “direct evidence of motivation” or (2) “a chronology of events from
   which retaliation may plausibly be inferred.” Id. (quotation omitted).
          Young’s retaliation theory is that the defendants knew that Smith’s
   report contained “no truth” but “still found [him] guilty.” He maintains that
   he was disciplined “without evidence.” He says his complaint “produced




                                          5
Case: 20-30430       Document: 00516350629             Page: 6   Date Filed: 06/09/2022




                                        No. 20-30430


   direct evidence of motivation to retaliate.”
          The defendants respond that Young has not pleaded a timeline of
   events that plausibly implies retaliation. They say Young did not “identify
   the lawsuits” that motivated the defendants to retaliate against Young, which
   they maintain makes it “impossible to determine the needed chronology of
   events.” (Quotation omitted.) “For example,” they ask, “were the suits filed
   a month before the alleged retaliatory acts or a year before?”
          But the documents that Young attached to his complaint 1 answer a
   more pertinent question: When did the prior suit conclude? That action was
   dismissed 27 days before Smith filed her report. According to Young’s the-
   ory, that is the relevant timeline because the defendants were not free to re-
   taliate against him until the prior suit was over.
          We conclude that Young pleaded a plausible claim. He alleged both
   direct evidence of motivation and a timeline from which retaliation may plau-
   sibly be inferred. His complaint presents the following timeline:
          1. Young sues prison officials to challenge his detention in lockdown;
          2. That suit is dismissed as moot over Young’s objection;
          3. 27 days later, an official complains that Young harassed her;
          4. Young is immediately placed on extended lockdown;
          5. His internal appeals are denied even though video evidence fails to
   confirm the report, leaving only a “he-said-she-said” account;
          6. While Young is on lockdown, two officials tell him that he is being
   punished for his prior litigation.



          1
            The court’s review includes “any documents attached to the complaint.” Lone
   Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).




                                             6
Case: 20-30430         Document: 00516350629             Page: 7      Date Filed: 06/09/2022




                                          No. 20-30430


           That account clears the pleading threshold. When there is “almost a
   month” “between the predicate events and alleged retaliatory acts,” one can
   “plausibly infer intent and causation.” Petzold, 946 F.3d at 253–54. Com-
   bined with the alleged direct evidence of motivation, Young has stated a plau-
   sible theory of retaliatory causation.
           The MJ and district court concluded otherwise on the premise that “a
   legitimate prison disciplinary report is highly probative, if not dispositive, of
   whether a defendant acts with a retaliatory animus.” (Quotation omitted and
   alteration adopted.) But the fact that an accusation was written down does
   not place it beyond question—especially at the pleading stage. Young alleges
   that the defendants knew the report was false but acted on it anyway. If the
   facts he pleaded are true, that allegation is plausible. Besides, we have already
   rejected the suggestion that “a legitimate prison disciplinary report is an ab-
   solute bar to a retaliation claim.” Woods, 60 F.3d at 1166. The report is “po-
   tent summary judgment evidence,” id., but it may be considered for its evi-
   dentiary value only at that stage.
           So the district court erred in dismissing Young’s retaliation claims for
   failure plausibly to plead causation. 2

                                               B.
           Young complains that his confinement in lockdown has delayed his
   consideration for parole. That’s because he is unable to attend parole hear-
   ings. He points to a Louisiana statute 3 that he says gives him a “liberty



           2
            It is unclear from Young’s complaint what relief he is seeking. The answer to that
   question could affect whether he has a cause of action. See Petzold, 946 F.3d at 252 n.46.
   We do not address that issue because no party has presented it. See United States v.
   Sineneng-Smith, 140 S. Ct. 1575, 1579 (2020).
           3
               La. Rev. Stat. § 15:574.




                                               7
Case: 20-30430        Document: 00516350629             Page: 8      Date Filed: 06/09/2022




                                         No. 20-30430


   interest” in parole consideration that is protected by the Due Process Clause.
   He says he has been confined for an “indeterminate period” under conditions
   creating “significant hardship.” (Quotation omitted.)
           The defendants maintain that Young cannot have a constitutionally
   protected interest in parole consideration—even if the statute gives him such
   a right—because he has no statutory interest in parole release. We agree.
           Young has not identified a statutory right to early release. “Louisiana
   parole statutes do not create an expectancy of release or [a] liberty interest in
   general.” Bosworth v. Whitley, 627 So. 2d 629, 633 (La. 1993). That deficiency
   is fatal to Young’s claim. “[W]hen a prisoner has no liberty interest in ob-
   taining parole[,] he cannot complain of the constitutionality of procedural de-
   vices attendant to parole decisions.” Wansley v. Miss. Dep’t of Corr., 769 F.3d
   309, 312–13 (5th Cir. 2014) (quotation omitted and alteration adopted). In
   other words, there can be no constitutionally protected interest in parole con-
   sideration without a constitutionally protected interest in parole release.
           The district court did not err in dismissing Young’s due process claim
   arising from a delay in his parole consideration.

                                              C.
           Young’s remaining points are either patently unmeritorious or chal-
   lenge non-orders or non-appealable orders. We reject his third, 4 fourth, 5




           4
            Young says the district court erroneously described his claim as charging the de-
   fendants with fabricating the disciplinary report.
           5
            Young complains that the MJ denied his motion for sanctions and reserved the
   questions presented for a later motion.




                                               8
Case: 20-30430           Document: 00516350629              Page: 9     Date Filed: 06/09/2022




                                             No. 20-30430


   eighth, 6 ninth, 7 tenth, 8 eleventh, 9 and twelfth10 contentions because they do
   not challenge final decisions within our appellate jurisdiction. See 28 U.S.C.
   § 1291; Fed. R. Civ. P. 72. We reject his fifth, sixth, and seventh 11 conten-
   tions for the reasons stated by the MJ and district court.
                                         *        *         *
           For the foregoing reasons, we DISMISS Young’s appeal in part. We
   REVERSE the order dismissing his retaliation claims. We AFFIRM the
   order in all other respects over which we have jurisdiction. We REMAND
   for further proceedings consistent with this opinion. We express no view on
   the ultimate merits of any remaining claim.




           6
                Young says the MJ should have allowed him to subpoena the defendants.
           7
            Young challenges the decision not to order various forms of interim relief and
   discovery.
           8
           Young says the district court ought to have appointed counsel to represent him.
   The court may consider that issue on remand.
           9
              Young says the district court should have granted his motion to amend his com-
   plaint to remove claims.
           10
             Young asserts that the district court did not require the defendants to answer his
   motion for summary judgment.
           11
              In his fifth, sixth, and seventh claims—to the extent that he there raises conten-
   tions different from those already discussed—Young appeals the rulings regarding his other
   due process challenges.




                                                  9